Citation Nr: 1510332	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-46 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids, including as secondary to service-connected disability.

3.  Entitlement to service connection for a diverticulum of the esophagus as secondary to service-connected disability.

4.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD) with esophageal stricture requiring dilatation, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for post-gastrectomy syndrome with B12 and iron deficiency, currently evaluated as 20 percent disabling.

6.  Entitlement to a higher initial rating for a service-connected painful scar, status post umbilical repair, evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Montgomery, Alabama.

In an April 2008 rating decision, the RO denied an increase in a 20 percent rating for service-connected post-gastrectomy syndrome with B12 and iron deficiency, and granted service connection for residuals of surgical repair of an umbilical hernia, rated as 100 percent rating from August 14, 2006, and as 10 percent disabling from October 1, 2006, when the disability was recharacterized as a painful scar, status post umbilical hernia repair.  The Veteran appealed for higher ratings.

In a July 2011 rating decision, in pertinent part, the RO denied service connection for diverticulitis, and reopened a previously denied claim for service connection for hemorrhoids, and denied that claim on the merits.  In September 2011, the Veteran submitted a notice of disagreement, and clarified that he was claiming service connection for a gastric diverticulum.  Hence, the Board has recharacterized this issue on the first page of this decision.  He perfected an appeal as to this issue with the submission of a substantive appeal in October 2014.

With regard to the application to reopen a previously denied claim of service connection for hemorrhoids, regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

In a November 2012 rating decision, the RO denied an increase in a 30 percent rating for service-connected colitis, and denied an increase in a 30 percent rating for service-connected gastroesophageal reflux disease (GERD) with esophageal stricture requiring dilatation.

In April 2014, the RO issued two statements of the case regarding the issues of entitlement to service connection for hemorrhoids, entitlement to increased ratings for colitis, GERD with esophageal stricture requiring dilatation, and a painful scar, and entitlement to a TDIU.  In response, in a June 2014 substantive appeal, the Veteran stated that he only wanted to appeal the following issues:  entitlement to higher ratings for GERD and a painful scar, entitlement to service connection for hemorrhoids, and entitlement to a TDIU.  Thus, he has withdrawn his appeal with regard to the issue of entitlement to an increased rating for service-connected colitis, and that issue is not in appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A videoconference hearing was held in October 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional relevant evidence was received from the Veteran in November 2014 with regard to the hemorrhoids claim.  As the substantive appeal for this claim was received in June 2014, after February 2, 2013, and the Veteran has not explicitly requested initial RO review of the evidence, the Board will consider it, without remanding for initial RO review.  See 38 U.S.C.A. § 7105(e) (West 2014).

The record currently before the Board consists of electronic Virtual VA and VBMS claims files.

The issue of entitlement to a higher rating for a dental condition has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hemorrhoids, entitlement to increased ratings for GERD, post-gastrectomy syndrome, and a scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for hemorrhoids in an April 2006 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that April 2006 rating decision is not cumulative or redundant of evidence already of record and considered in that decision, and raises a reasonable possibility of substantiating the claim for service connection for hemorrhoids.

3.  The evidence is at least in relative equipoise that the current diverticulum of the esophagus was caused by his service-connected GERD with esophageal stricture requiring dilatation. 


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to service connection for hemorrhoids is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014). 

2.  New and material evidence having been received, the claim for service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in his favor, the Veteran's current diverticulum of the esophagus is secondary to service-connected GERD with esophageal stricture requiring dilatation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist the claimant in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

The RO provided the appellant pre-adjudication notice as to the claim by letters dated in February 2010, May 2010, August 2010, and May 2011.  In view of the Board's favorable decision with regard to the Veteran's application to reopen a claim for service connection for hemorrhoids, and granting service connection for a diverticulum of the esophagus, discussion of the duties to notify and assist the Veteran is unnecessary because the former claim is being reopened, and the latter is being granted.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2014 Board hearing.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

New and Material Evidence 

In its July 2011 rating decision, the RO found that new and material evidence had been received to reopen the previously denied claim for service connection for hemorrhoids.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118 .

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for hemorrhoids in November 2004.  He contended that this condition was secondary to post-gastrectomy "syndromes."  He said he had bleeding rectal polyps that bled and were aggravated by the dumping and constipation resulting from his gastrectomy.

The RO denied entitlement to service connection for hemorrhoids in an April 2006 rating decision, finding that there was no evidence of a current disability of hemorrhoids.  The RO properly notified the Veteran of this denial, and he did not appeal it.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Veteran filed the instant claim for service connection for hemorrhoids in June 2009, now contending that his hemorrhoids were either incurred in service or are due to his service-connected colitis.  See June 2014 substantive appeal and Board hearing transcript.

The evidence of record at the time of the prior final April 2006 rating decision included his service treatment records, lay statements, VA medical records, and private medical records.  Additional evidence received since the final April 2006 rating decision includes the Veteran's new statements to the effect that his hemorrhoids are secondary to service-connected colitis, or began in service.  Additional evidence of record submitted since the prior final decision also includes private medical records, VA examination reports, VA treatment records, and lay statements and testimony from the Veteran.

The Board finds that some of the evidence received since the April 2006 rating decision is new and material.  Specifically, the claims file now contains medical evidence of current hemorrhoids.  See May 2009 private colonoscopy and anoscopy report by Dr. W.D., and November 2014 letter from Dr. P.D.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Service Connection for a Diverticulum of the Esophagus

The Veteran contends that he has a diverticulum of the esophagus secondary to his service-connected disability of GERD with esophageal stricture requiring dilatation.  See his September 2011 notice of disagreement, October 2014 substantive appeal, and October 2014 Board hearing transcript.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service treatment records reflect that the Veteran was diagnosed with chronic duodenal ulcer disease and underwent a hemigastrectomy, bilateral truncal vagotomy, and Billroth I reconstruction.  

The evidence does not reflect, and the Veteran does not contend, that his diverticulum of the esophagus is related to active service.

A review of the evidence of record reflects that doctors have diagnosed the Veteran with a diverticulum of the esophagus. 

A July 1996 private medical record from Dr. Vaughan reflects that on upper gastrointestinal series (UGI), the Veteran had esophageal dysmotility with tertiary contractions, and a small two-centimeter outpouching of the distal esophagus that was probably an epiphrenic diverticulum.  The diagnosis was a distal esophageal traction diverticulum, esophageal dysmotility, post-operative change.

A "traction diverticulum" is defined as a localized distortion, angulation, or funnel-shaped bulging of the full thickness of the wall of the esophagus, caused by adhesions resulting from some external lesion.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 559).

By a letter dated in June 2004, Dr. W.L. stated that the Veteran had a history of a
hemorrhoidectomy/gastrectomy with Bl anastomosis, and a history of reflux in
association with a small pouch resulting from the surgery.  He had recurrent dysphagia requiring dilatation.

A February 2007 private esophagram showed markedly disordered esophageal motility, a small hernia, and a partial diverticulum, arising from the distal esophagus.  A subsequent February 2007 esophagram showed a small sliding hiatal hernia with what appeared to be a gastric diverticulum unchanged since the prior study.  The examiner diagnosed moderate nonspecific esophageal motor disorder.  A February 2007 esophagogastroduodenoscopy (EGD) showed a partial diverticulum with a fibrous ring at the EG junction, that was surgically dilated.  A July 2008 barium swallow study showed mild narrowing of the gastroesophageal junction in association with hiatal hernia and small gastric diverticulum.

A May 2009 EGD showed erosive esophagitis and prominent tertiary contractions, with no obvious strictures.  The lower esophagus was dilated for possible stricture.  In September 2009, Dr. D. diagnosed esophageal spasm/nutcrachers, LA Classification B erosive esophagitis, and dysphagia/ odynophagia.

On VA examination in April 2011, the Veteran reported that he had a gastric diverticulum beginning in 1986.  The examiner noted that the Veteran had a history of dysphagia, esophageal distress, and heartburn.  The examiner noted that a March 2011 barium swallow test showed abnormal esophageal peristalsis with mid and distal esophageal tertiary peristaltic waves identified, no
proximal or distal esophageal diverticula were seen, and a small hiatal hernia and gastroesophageal reflux.  The VA examiner opined that the Veteran's gastric diverticulum was less likely as not caused by or a result of GERD, status post partial gastrectomy.  The rationale was that a recent barium swallow did not show an esophageal diverticulum.  The examiner also noted that the Veteran had presented a 2007 report showing a possible gastric diverticulum.  The examiner stated that if present, the diverticulum was most likely congenital in origin.

The Board notes that this medical opinion is contradictory, in that it states both that a diverticulum was not present, and also that it was possible that a diverticulum was present.  Meanwhile, several other medical records show that a diverticulum of the esophagus was seen during diagnostic testing, and suggest that this is related to esophageal stricture, which is a service-connected disability.

The AOJ has indicated that recent VA medical records reflect ongoing treatment for a diverticulum.

In light of the competent medical evidence discussed above, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's diverticulum of the esophagus was caused or aggravated by his service-connected disability of GERD with esophageal stricture requiring dilatation is at least in relative equipoise, i.e., about evenly balanced for and against his claim. Consequently, resolving all reasonable doubt in his favor concerning the origin of his diverticulum of the esophagus, the Board finds that secondary service connection is warranted for this disorder.  38 C.F.R. §§ 3.102, 3.303, 3.310.  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for hemorrhoids is reopened.

Service connection for a diverticulum of the esophagus is granted.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for hemorrhoids, for higher ratings for GERD, post-gastrectomy syndrome, and a scar, and for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran testified that he had hemorrhoids in service, and had rectal bleeding, although hemorrhoids were not then diagnosed.  He stated that he had dumping syndrome, and alternating diarrhea and constipation, for which he took stool softeners.  He asserted that his hemorrhoids were due to colitis and dumping syndrome, not to GERD.

By a letter dated in November 2014, a private physician, Dr. P.D., stated that he saw the Veteran one time, and that the Veteran had a long history of hemorrhoids "probably caused by IBS [irritable bowel syndrome]."  He stated, "What I can attest to is that IBS is directly linked to diarrhea, constipation, and sometimes both.  This can cause additional complications for individuals who also suffer from hemorrhoids.  In fact IBS can therefore be a great exacerbating factor for hemorrhoids.  As stated above [the Veteran] has dealt with hemorrhoids for a long time.  In going through his records I saw a diagnosis from 15 year ago.  His diagnosis of IBS could make his hemorrhoids flare up."

The Board notes that Dr. P.D.'s opinion is equivocal, as it is expressed in speculative language, and therefore does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, IBS is not one of the Veteran's service-connected disabilities.  However, one of his service-connected disabilities is colitis, and in his substantive appeal, the Veteran contended that his hemorrhoids are secondary to his service-connected colitis, and associated "dumping syndrome."
In light of the medical evidence of current hemorrhoids, the Veteran's report of a long history of hemorrhoids, and Dr. P.D.'s equivocal medical opinion, the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran's current hemorrhoids disorder was incurred during service or is otherwise related to service or a service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With regard to the appeals for higher ratings for service-connected GERD with esophageal stricture requiring dilatation (rated 30 percent disabling), post-gastrectomy syndrome with B12 and iron deficiency (rated 20 percent disabling), and a scar (rated 10 percent disabling), the Board finds that a remand is required to obtain outstanding VA medical records.  Specifically, in an August 2014 statement of the case, the AOJ stated that it had conducted an electronic review of VA treatment records from the Birmingham VA Medical Center (VAMC) dated from May 2007 to August 2014.  These records are not currently available in the Veteran's electronic VBMS folder, and should be obtained and associated with his VBMS folder.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Moreover, at his October 2014 Board hearing, the Veteran testified that three weeks prior to his hearing (so in late September or early October 2014), his VA doctors performed a barium swallow test on him after determining that his esophagus was in such poor shape that an endoscopy could not be performed.  He also testified that two days prior to his hearing (i.e., in October 2014), he underwent a throat sonogram.  These VA medical records are not on file and must also be obtained, as they are relevant to the issues on appeal.  

The AOJ should also attempt to obtain a copy of a University of Alabama esophageal dysmotility and manometry study that was performed in March 2012.  The April 2012 and November 2012 VA examiners indicated that this record was not available for review at the time of his examinations.

On remand, an updated VA examination should be performed to evaluate the current severity of his GERD, post-gastrectomy syndrome, and scar.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  His most recent VA compensation examination of these disabilities was in November 2012, more than two years ago.  With regard to the scar, the Board notes that although the November 2012 VA examiner found that the scar was neither painful nor unstable, the Veteran testified in October 2014 that the scar was both painful and unstable, and that surgical clips occasionally were extruded from the scar.  He said that the scar was 14 inches long and 1.5 inches wide.  

Finally, the Board notes that the Veteran has several service-connected gastrointestinal conditions, and it appears that some of these conditions have been rated separately and then the ratings combined, in violation of 38 C.F.R. § 4.114.  For example, he is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7308 for post-gastrectomy syndrome, and Diagnostic Code 7319 for colitis.  Governing regulation provides that ratings under diagnostic codes 7301 to 7329, inclusive; 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014).

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  See 38 C.F.R. § 4.113.  On remand, when adjudicating the issues on appeal, and when assigning the initial rating for the newly service-connected disability of acquired diverticulum of the esophagus (Diagnostic Code 7205), the AOJ must consider the appropriate ratings for these disabilities in order to avoid improper pyramiding. 

With regard to the claim for a TDIU, the Board finds that this issue is inextricably intertwined with the other remanded appeals, and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA or private treatment records relating to the service-connected gastrointestinal disorders and service-connected scar that are not already on file, and associate them with the electronic claims file.

In particular, obtain a copy of VA medical records dated from May 2007 to the present, to include a barium swallow test performed in late September or early October 2014), and a copy of an October 2014 throat sonogram.   

Also attempt to obtain a copy of a March 2012 private esophageal dysmotility and manometry study that was apparently performed at the University of Alabama.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of current hemorrhoids, and the current level of severity of post-gastrectomy syndrome with B12 and iron deficiency, GERD with esophageal stricture requiring dilatation, and a painful umbilical scar.  The claims file must be made available to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

(a) Based on a review of the record, the examiner should provide an opinion as to the etiology of current hemorrhoids - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

(b) The examiner should also opine as to the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability, to include colitis, post-gastrectomy syndrome, GERD, and a diverticulum of the esophagus, caused or permanently aggravated current hemorrhoids.

(c) Comment on the current level of severity of the service-connected post-gastrectomy syndrome with B12 and iron deficiency, GERD with esophageal stricture requiring dilatation, and the painful scar status post umbilical repair.  The examiner is asked to comment on the Veteran's assertion that the scar is unstable and occasionally extrudes surgical clips.

(d) Comment on the functional impact of the Veteran's service-connected disabilities on his ability to work.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claims in light of all additional evidence received.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


